DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 4 thru 9, 11 thru 16 and 18 thru 20 have been entered into the record.  Claims 3, 10 and 17 have been cancelled.
Response to Amendment
The amendment to the specification overcomes the specification objection from the previous office action (1/11/2021).  The specification objection is withdrawn.
The amendment to claim 6 overcomes the claim objection from the previous office action (1/11/2021).  The claim objection is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (1/11/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
The claim amendments to move the previously indicated allowable subject matter (1/11/2021 office action) into the independent claims overcome the prior art rejections.  The prior art rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. The applicant's argument is directed to “Examination Guidelines for Computer-Related Inventions” of 29 March 1996 (argument pages 10 and 11).  This guideline is not recited in the most recent version of the MPEP (June 2020 R-10.2019).  The examiner is using the guidance from the current MPEP to determine 101 eligibility.
The applicant further argues that there is a difference between computer readable medium and computer readable storage media (page 11).  The examiner respectfully disagrees.  The applicant’s specification recites that the persistent storage 305 and memory 302 may be any other computer readable storage media that is capable of storing program instructions or digital information P[0045].  A transitory signal is capable of storing program instructions or digital information.  The purpose of the Kappos memo of 2010 was to keep transitory signals or propagating waves from being subject matter eligible.  The computer readable medium could include the transitory signals that provide program instructions or digital information to the computer.  The instructions or information would be stored in the signal.  The applicant’s claimed computer readable storage media may include any other computer readable storage media that is capable of storing program instructions or digital information P[0045].  Since a transitory signal would carry the program instructions, they program instructions would be stored on the transitory signals (computer readable storage media).
Regarding claim 8, because it is directed to a computer program (preamble) it would be “software per se” (see below rejection).  The claim would require additional elements that have a physical or tangible form.  The claimed computer readable storage media may be transitory signals or propagating waves having the program instructions or digital information.  The transitory signals or propagating waves do not have a physical or tangible form.  Therefore, because there are no other physical or tangible elements of the claim, the interpretation of the claim may have transitory signals or .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 9, 11 thru 16 and 18 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).  The examiner acknowledges the statement in the applicant’s specification that reads, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” P[0052].  But the specification also recites that the persistent storage 305 and memory 302 may be any other computer readable storage media that is capable of storing program instructions or digital information. P[0045]   These statements are inconsistent with each other, and therefore, the 101 rejection of the “computer readable storage media” (claims 8 and 15) is recited.  Additionally, because the claimed computer readable storage media in claim 8 may be “any other computer 
Allowable Subject Matter
Claims 1, 2 and 4 thru 7 have been indicated as allowable.
Claims 8, 9, 11 thru 16 and 18 thru 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the previously indicated allowable subject matter (office action 1/11/2021) being moved into the respective independent claims.  The reason for indicating allowable subject matter over the prior art of record is the same as presented in the office action of 1/11/2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662